DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the retentate stage retentate gas stream" in line 26.  There is insufficient antecedent basis for this limitation in the claim. It appears as though the limitation “a retentate gas stream” bridging lines 22-23 was intended to read as “a retentate stage retentate gas stream”. If this is correct, the Examiner suggests Applicants amend the claim accordingly.
Claims 2-10 are likewise rejected due to their dependence from claim 1.

Claim Rejections - 35 USC § 102

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 1-4 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 5,858,065).

	With regard to claim 1, Li et al. discloses a method of separating a gas mixture comprising first and second gases into a first product gas enriched in the first gas and a second product gas enriched in the second gas comprising the steps of cooling a feed gas stream (67 or 74) at a first heat exchanger (following compression, see col. 12, lines 38-44), feeding the cooled feed gas stream to a first gas separation membrane module (M1), forming a feed stage, that comprises a pressure vessel (42, see Fig. 3), at least one tube sheet (for securing the hollow fiber membrane bundle(s), see col. 3, lines 23-30, Example 7 at col. 22, lines 44-48 and claim 11), and a polymeric membrane (e.g. polyimide, see claim 13) that is selective for the second gas over the first gas, the feed stage being adapted and configured to receive the cooled feed gas stream and produce a feed stage permeate gas stream (65 or 76) that is enriched in the second gas compared to the feed gas and a feed stage retentate gas stream (66 or 80) that is enriched in the first gas compared to the feed gas, withdrawing from the feed stage the feed stage permeate gas stream (65 or 76) and the feed stage retentate gas stream (66 or 80), feeding a portion (66b or 80b) of the feed stage retentate gas stream to a permeate side of the feed stage as a sweep gas, feeding a remaining portion of the feed stage retentate gas stream to a second gas separation membrane (M2) forming a retentate stage, that comprises a pressure vessel (42, see Fig. 3), at least one tube sheet (for securing the hollow fiber membrane bundle(s), see col. 3, lines 23-30, Example 7 at col. 22, lines 44-48 and claim 11), and a polymeric membrane (e.g. polyimide, see claim 13) that is selective for the second gas over the first gas, the feed stage being adapted and configured to receive the remaining portion of the feed stage retentate gas stream and produce a retentate stage permeate gas stream (78) that is enriched in the second gas compared to the feed stage retentate gas stream and a retentate gas stream (81) that is enriched in the first gas compared to the feed stage retentate gas stream, withdrawing from the retentate stage the retentate stage permeate gas stream (78) and the retentate stage retentate gas stream (81), and combining and compressing a stream of the gas mixture and the retentate stage permeate gas stream, the feed gas stream comprising the compressed and combined stream of the gas mixture and the retentate stage permeate gas, wherein the feed stage permeate gas stream is either vented or is recovered as the second produce gas, including after further treatment (at MR) to remove one or more impurities at the abstract, Figs. 3, 4, 6 and 7, col. 3, lines 23-30, col. 12, lines 38-44, col. 15, lines 15-29, col. 16, line 1 to col. 17, line 14, and Example 7 at col. 22, lines 44-48, and claims 11 and 13.

	With regard to claim 11, Li et al. likewise discloses the corresponding system for separating the gas mixture at the abstract, Figs. 3, 4, 6 and 7, col. 3, lines 23-30, col. 12, lines 38-44, col. 15, lines 15-29, col. 16, line 1 to col. 17, line 14, and Example 7 at col. 22, lines 44-48, and claims 11 and 13.

With regard to claims 2 and 12, Li et al. discloses supplemental compression and cooling (in a heat exchanger) of the feed streams in a series of membrane units at col. 12, lines 36-44.

With regard to claims 3, 4, 13 and 14, Li et al. discloses the remaining portion of the withdrawn retentate stage retentate gas stream being used as a sweep gas (108b or 81b) at the retentate stage at Figs. 6 and 7.

	Claim Rejections - 35 USC § 103

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 5,858,065).
	Li et al. discloses the polymeric membrane being made of a polyimide at col. 8, lines 32-47 and claim 13. Li et al. also teaches a minimum selectivity of 5 being necessary for economic acceptability, with values as high as 200 or 450 being possible at col. 8, lines 17-32.
	It would have been obvious to one of ordinary skill in the art to minimum selectivity of 5 of Li et al. into the polyimide membrane of Li et al. to provide an economically acceptable membrane, as suggested by Li et al. at col. 8, lines 17-32.
	The prior art range is seen as overlapping the instantly claimed range. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

9.	Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jensvold et al. (US 2019/0046922 A1) in view of Li et al. (US 5,858,065).

	With regard to claims 1 and 2, Jensvold et al. discloses a method of separating a gas mixture comprising first and second gases into a first product gas enriched in the first gas and a second product gas enriched in the second gas comprising the steps of feeding a feed gas stream (3) to a first gas separation membrane module (13), forming a feed stage, that comprises a pressure vessel (see Fig. 1 and paragraphs [0005]-[0007]), at least one tube sheet (see paragraph [0005]), and a polymeric membrane (see paragraph [0005]) that is selective for the second gas over the first gas, the feed stage being adapted and configured to receive the feed gas stream and produce a feed stage permeate gas stream (4) that is enriched in the second gas compared to the feed gas and a feed stage retentate gas stream (5) that is enriched in the first gas compared to the feed gas, withdrawing from the feed stage the feed stage permeate gas stream (4) and the feed stage retentate gas stream (5), feeding a portion (6) of the feed stage retentate gas stream to a permeate side of the feed stage as a sweep gas, feeding a remaining portion of the feed stage retentate gas stream to a second gas separation membrane (Stage 2) forming a retentate stage, that comprises a pressure vessel (see Fig. 1 and paragraphs [0005]-[0007]), at least one tube sheet (see paragraph [0005]), and a polymeric membrane (see paragraph [0005]) that is selective for the second gas over the first gas, the feed stage being adapted and configured to receive the remaining portion of the feed stage retentate gas stream and produce a retentate stage permeate gas stream (7) that is enriched in the second gas compared to the feed stage retentate gas stream and a retentate gas stream (8) that is enriched in the first gas compared to the feed stage retentate gas stream, withdrawing from the retentate stage the retentate stage permeate gas stream (7) and the retentate stage retentate gas stream (8), and combining and compressing (at 12) a stream of the gas mixture and the retentate stage permeate gas stream, the feed gas stream comprising the compressed and combined stream of the gas mixture and the retentate stage permeate gas, wherein the feed stage permeate gas stream is recovered (as permeate stream 10) as the second produce gas (e.g. oxygen), including after further treatment (at Stage 3) to remove one or more impurities (e.g. nitrogen) at the abstract, Fig. 1 and paragraphs [0003]-[0007] and [0029]-[0041].
	Jensvold et al. does not teach cooling the feed gas or the feed stage retentate gas stream.
	Li et al. discloses compressing and cooling feed and intermediate gas streams at col. 12, lines 36-44.
	It would have been obvious to incorporate the cooling, by heat exchange, or Li et al. into the method of Jensvold et al. to ensure that the gas stream enters the membrane modules at a desired temperature, as suggested by Li et al. at col. 12, lines 36-44.

	With regard to claims 3 and 4, Jensvold et al. discloses a portion of the withdrawn retentate stage retentate gas stream (8) being used as a sweep gas (9) at the retentate stage at Fig. 1 and paragraph [0038].

	With regard to claims 11-14, Jensvold et al. as modified by Li et al. likewise discloses the corresponding system for separating the gas mixture. See again Jensvold et al. at the abstract, Fig. 1 and paragraphs [0003]-[0007] and [0029]-[0041] and Li et al. at col. 12, lines 36-44.

10.	Claims 5-7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jensvold et al. (US 2019/0046922 A1) in view of Li et al. (US 5,858,065), and further in view of Priske (US 2017/0368497 A1).

	With regard to claims 5 and 10, Jensvold et al. discloses separating gas mixtures such as air into oxygen and nitrogen at paragraphs [0003] and [0029], but does not mention separating carbon dioxide and methane in biogas or natural gas.
	Priske discloses separating carbon dioxide and methane from biogas and natural gas in a multi-stage membrane separation system, wherein the biogas is 50 vol% methane and 50 vol% carbon dioxide at Fig. 1 and paragraphs [0083] and [0160].
	It would have been obvious to one of ordinary skill in the art to incorporate the biogas or natural gas of Priske et al. into the method of Jensvold et al. in that such is a known separation in the art that can be performed efficiently using multi-stage membrane separation systems, as suggested by Priske at paragraphs [0083] and [0160]. 
	The prior art range in claim 5 is seen as overlapping the instantly claimed range. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

	With regard to claim 6, Priske teaches that an additional PSA purification step can be provided at paragraph [0083]. Selection of a stream having a low concentration of the adsorbed component(s) as the regeneration stream would be within the scope of one having ordinary skill without inventive effort.

	With regard to claim 7, Priske further mentions a thermal afterburner (oxidizer) at paragraph [0084].	 While the thermal oxidizer is mentioned in the context of not being needed, Priske mentions at paragraph [0083] that such unnecessary equipment can be provided if desired. One having ordinary skill in the art would recognize that this teaching could be extended to the thermal oxidizer if it is desirable to further limit e.g. methane emissions.

	With regard to claim 9, Priske teaches using polyimide membrane having a selectivity of at least 15 for the carbon dioxide/methane separation at paragraphs [0078]-[0082].
	It would have been obvious to one of ordinary skill in the art to use such a membrane for the natural gas or biogas separation to ensure good separation performance.
	The prior art range is seen as overlapping the instantly claimed range. Therefore, a prima facie case of obviousness exists in the absence of unexpected or unobvious results. See MPEP 2144.05.

11.	Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Jensvold et al. (US 2019/0046922 A1) in view of Li et al. (US 5,858,065) and Priske (US 2017/0368497 A1), and further in view of Mitariten (US 2019/0224617 A1).
	
	With regard to claim 6, as noted above, Priske does not mention using the recited permeate stream as a regeneration gas, but Mitariten teaches that permeate streams can be used for such a purpose at paragraph [0073].
	It would have been obvious to one of ordinary skill in the art to incorporate the use of a permeate stream as the regeneration gas of Mitariten into the process of Jensvold et al. and Priske to improve the efficiency of the system by reusing an existing stream.

With regard to claim 8, Jensvold et al., Li et al. and Priske do not teach the feed stage permeate gas stream diluted with the sweep gas being flared.
	Mitariten teaches flaring a methane depleted permeate stream (80) in a biogas separation system at Figs. 1 and 2 and paragraphs [0072]-[0073] and [0101].
	It would have been obvious to one of ordinary skill in the art to incorporate the flaring of Mitariten into the process of Jensvold et al., Li et al. and Priske (e.g. permeate stream 10 of Jensvold et al.) to dispose of the stream.

Conclusion

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M GREENE whose telephone number is (571)272-1157. The examiner can normally be reached Mon-Fri 7:00AM - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason M Greene/Primary Examiner, Art Unit 1773                                                                                                                                                                                                        

jmg
August 23, 2022